MEMORANDUM **
Kevin B. Augustine, a California state prisoner, appeals pro se from the district court’s order dismissing for failure to state a claim, his 42 U.S.C. § 1983 action alleging prison officials were deliberately indifferent to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Diaz v. Gates, 380 F.3d 480, 482 (9th Cir.2004), and we affirm.
The district court properly dismissed Augustine’s action because his complaint alleges the same claims that were the subject of his petition for writ of habeas corpus that was denied by the Superior Court of California. See Allen v. McCurry, 449 U.S. 90, 104-05, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980) (collateral estoppel applies in section 1983 claims when the constitutional claim is based on the same asserted wrong as the subject of a state action); Sperl v. Deukmejian, 642 F.2d 1154, 1155 (9th Cir.1981) (per curiam) (a judgment in a state habeas action may preclude further litigation of issues in a federal civil rights action).
We deny Augustine’s request for appointment of counsel because he has not shown exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
Augustine’s remaining contentions are unpersuasive.
AFFIRMED.

 The disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.